Citation Nr: 1307801	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-46 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for exercise-induced asthma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty November 1988 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an increased rating for exercise-induced asthma, entitlement to a TDIU, and entitlement to recognition of the Veteran's son as a "helpless child."

The Veteran has twice requested a hearing before the Board; upon her request, her initial hearing was rescheduled, but she failed to report for the rescheduled hearing without a showing of good cause.  The hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

In a statement received by VA in July 2010, the Veteran expressly disagreed with the portion of the June 2010 rating decision denying an increased rating for her service-connected asthma.  As the RO did not issue a related statement of the case, the Board has assumed jurisdiction of this claim pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This increased rating claim, as well as the claim of entitlement to a TDIU, are addressed in the REMAND portion of the decision, below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's son was born in August 1991; he turned eighteen in August 2009.

2.  The Veteran's son was permanently incapable of self support prior to his eighteenth birthday.







CONCLUSION OF LAW

The criteria for recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen have been met.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.102, 3.356 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With regard to the Veteran's claim for recognition of her son as a "helpless child," the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Helpless Child Benefits

The Veteran is seeking compensation for the care of her son on the basis that his psychiatric disorders rendered him permanently disabled prior to his eighteenth birthday.

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years.  The focus of analysis is on the individual's condition at the time of his eighteenth birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not considered controlling.

Principal factors for consideration are whether the child is currently earning his own income sufficient for self support; whether the incapacity is permanent in nature, notwithstanding short periods of casual and unsuccessful periods of employment terminated due to the disability which was extant prior to age eighteen; whether the child was capable of performing daily activities considered the equivalent of employment; and whether any employment is provided through charity and is not representative of actual or substantial rendition of services.  38 C.F.R. § 3.356(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's son began psychiatric treatment in September 2002, shortly after his eleventh birthday, at which time he was experiencing auditory hallucinations, delusions, obsessions, and paranoid trends.  In a December 2004 letter, authored when the Veteran's son was approximately thirteen, his treating psychiatrist noted diagnoses of obsessive compulsive disorder and bipolar disorder, depressed, with psychotic features.  The psychiatrist assigned a Global Assessment of Functioning (GAF) score of 50, indicating serious psychiatric symptoms.

The Veteran's son has received continuous psychiatric treatment since 2002, and the Veteran has submitted her son's psychiatric treatment records through 2010, at which time he had reached the age of nineteen.  In all of these treatment records, the treating psychiatrist circled "yes" to the query of whether the Veteran's son was able to work/care for his family (a query that is presumably targeted to adult patients), indicating that the Veteran's son was a full-time student.  

However, in a form completed in December 2009 and submitted to the Veteran's son's charter school (as he needed specialized education), the treating psychiatrist indicated that the Veteran's son was unable to work at all, participate in activities to prepare for work, or participate in community work.  

The psychiatrist listed the Veteran's diagnosed psychiatric illnesses as including bi-polar disorder, schizophrenia, and obsessive compulsive disorder, and the psychiatrist characterized the Veteran's psychiatric disability as permanent.  This December 2009 form was completed several months after the Veteran's son's eighteenth birthday, and subsequent questionnaires completed by this psychiatrist continue to reflect similar findings.

The boxes circled on the treatment records from 2002 to 2009 indicating that the Veteran's son, a minor, was able to "work/care for his family" are less probative than the totality of his psychiatric treatment, which reflects that the Veteran's son's psychiatric disorders were sufficiently severe to render him permanently disabled prior to his eighteenth birthday.  Moreover, the notations are totally inconsistent with the written psychiatric assessments.

His psychiatric state was sufficiently impaired to warrant psychiatric treatment at the age of eleven, at which time he was demonstrating hallucinations, delusions, and obsessions.  In 2004, at the age of thirteen, he had been diagnosed with an obsessive compulsive disorder and a bipolar disorder with psychotic features, and his GAF score indicated severe symptomatology.  In a June 2010 letter, the Veteran's son's treating private psychotherapist reported that he began treatment of the Veteran's son in September 2008 (when he was seventeen years old).  At that time, the Veteran's son reported severe levels of anxiety and depression and demonstrated odd and immature behaviors, including babbling to himself, staring blankly, voicing strange ideas, repeating activities over and over, making nonsensical statements, reporting auditory hallucinations, appearing out of touch with reality and unaware of others, acting strangely, having a disheveled appearance, and refusing to attend school.  In December 2009, just months after his eighteenth birthday, his treating psychiatrist characterized him as permanently and totally disabled due to his psychiatric disorders.

Since his eighteenth birthday, the Veteran's son has continued to receive psychiatric treatment, and his treating psychiatrist has recommended that he seek disability benefits through the Social Security Administration (SSA) in light of his inability to work.  Additionally, there is no evidence to suggest that the Veteran's son has married.

The assessments of the severity of the Veteran's son's psychiatric disorders prior to his eighteenth birthday indicate a severe disability, including his noted deficiencies of thought processes, including delusions and hallucinations, inappropriate and nonsensical behavior and speech, and seeming unawareness of his surroundings.  See, e.g., 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (stating that symptoms evidencing total occupational and social impairment include a gross impairment in thought content or communication; persistent hallucinations; and grossly inappropriate behavior).  While the rating criteria are not controlling, they are certainly persuasive.

These assessments, coupled with a specialist's declaration that he was totally and permanently disabled mere months after his eighteenth birthday, a basis for granting recognition of the Veteran's son as a helpless child has been presented, and the assignment of this benefit is warranted.


ORDER

Recognition of the Veteran's son as a helpless child, on the basis of permanent incapacity for self-support prior to attaining the age of eighteen, is granted.





REMAND

With regard to the Veteran's claim seeking an increased rating for her exercise-induced asthma, the Veteran submitted a timely notice of disagreement with regard to the RO's decision denying her claim; however, the RO has not issued a related statement of the case.  The RO must issue a statement of the case and advise the Veteran that, if she wishes for the case to be returned to the Board, she must submit a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

With regard to the Veteran's claim seeking entitlement to a TDIU, the Veteran is currently service-connected for only one disability, asthma, rated at 30 percent.  This does not meet the criteria for schedular TDIU consideration.  As the adjudication of her exercise-induced asthma increased rating claim could result in her schedular eligibility for a TDIU, or could warrant extraschedular consideration, the adjudication of her TDIU claim must be deferred.  

Additionally, as the effect of the Veteran's sole service-connected disability, exercise-induced asthma, on her employability was last assessed in 2010, and as the Veteran reports that her asthma continues to increase in severity, a new VA examination and employability opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any identified, recent private respiratory treatment records.

2.  Schedule the Veteran for a VA pulmonary examination to assess the current severity of her exercise-induced asthma and its effect on her employability.

The examiner is to conduct a physical examination of the Veteran and obtain all relevant diagnostic studies, to include pulmonary function testing that measures Forced Expiratory Volume in 1 second (FEV-1), the ratio between FEV-1 and Forced Vital Capacity (FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  

The examiner must state how often the Veteran seeks required treatment from a physician for asthmatic exacerbations; how often she has been prescribed courses of systemic corticosteroids; and how often she requires high dose corticosteroids or immunosuppressive medications.

Based on the review of the claims file, the results of all studies performed, and the Veteran's statements during the examination, the examiner is to provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to her service-connected disability, consistent with her education and occupational experience, irrespective of age and any nonservice-connected disorders.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, provide the Veteran with a statement of the case with regard to her exercise-induced asthma increased rating claim.  Should the full benefit sought be denied,    notify the Veteran that, in order to perfect an appeal of the claim to the Board, she must timely file a substantive appeal.  

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the Veteran's TDIU claim.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran with an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


